Title: From Thomas Jefferson to George Jefferson, 9 January 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Jan. 9. 1802.
          
          On the 7th. inst. I forwarded you the first halves of bank bills to the amount of 1500. D. on the 8th. I forwarded the 2d. halves of the same bills, and the first halves of other bills amounting to 350. D. I now inclose the second half of the same bills for 350. D. arranged in order for tallying as the first. this compleats a remittance of 1850. D. to be applied as desired in my letter of Jan. 7. Accept my best wishes for your health & happiness.
          
            Th: Jefferson
          
        